133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerome GUTTERMAN;  Gail Gutterman, Plaintiffs-Appellees,v.GALAPAGO INN;  Galapago Inn Dive Resort;  Galapago, S.A.,Defendants-Appellants.
No. 97-15040.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1997.**Decided Dec. 19, 1997.

Before:  BROWNING, FREGERSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
The Order of the United States District Court (E.D.Cal.) entered in CIV S-93-1346 WBS JFM and dated November 21, 1996 is affirmed.



**
 The panel unanimously found this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3